Title: To James Madison from William Jones, 25 August 1816
From: Jones, William
To: Madison, James


        
          Dear sir
          Philadelphia 25 Augt 1816
        
        If my attachment to an old and worthy friend shall need any auxiliary aid to justify the trouble I am about to give you, It will be found in your love of justice and confidence in the purity of my motives.
        The paper which I enclose contains under the prostituted name of “Americanus” a most vile and groundless calumny against my friend Mr Clarke whom you were pleased to appoint Naval Officer of this port, while I had the honor under your authority to conduct the affairs of the Treasury Department.
        Independently of my own testimony I venture to affirm that Mr Clarkes pretensions were supported by as respectable recommendations as any candidate could desire, and I believe I am correct in saying that he was unanimously confirmed by the Senate; and I know he has discharged the duties of his Office with fidelity, vigilance, and ability.
        He is the descendent of a most respectable family of the people called quakers in the neighbourhood of Stoney Brook near Princetown New Jersey; he is and always has been a most worthy & irreproachable Citizen—has trained in the paths of virtue and intelligence a numerous and highly interesting family, with acquirements and morals to render them useful and exemplary members of Society, several of whom have just attained that age when foul calumny against a beloved parent, inflicts the deepest wound. Mr Clarke was brought up on his fathers farm in the peaceful pursuit of

agriculture until Shortly after he had attained maturity when he came to Philadelphis early in 1781. and took an interest in a letter of mark of which he was Supercargo and myself an Officer. In the month of June of that year, we were captured after a severe and unequal contest with a privateer of the enemy, and carried to New Providence; whence after a detention of two months as prisoners of war, we came to Philadelphia in a Cartel & were exchanged. He continued Similar pursuits until the close of the War, during which he was again captured, lost his property, and carried a prisoner of War to New York.
        I have from the period first mentioned to the present time known him intimately well; fourteen years as a partner in trade, and several years as members of the same domestic family, and am therefore enabled to narrate his history with confidence; to vouch for his fidelity to the principles of our revolution, constitution, and laws; and for his steady adherence to our Republican administrations.
        Such Sir, is the man whom the disappointed calumniator has described as a leader of a marauding corps of the enemy against the liberties of his native Country. Is it not most foul? Can any thing but the recollection of the good which the press has done for civil liberty, repress the belief that licentiousness has rendered it a curse, instead of a blessing?
        Having personally called upon Colonel Thomas Forrest (the person alleged by the printer to be the author) in a manner to preclude equivocation, he flatly denied the calumny attributed to him, declared to me that he believed it to be entirely false and groundless, and expressed great respect for Mr Clarke: nevertheless I believe him to be the author, but that the printer may have exaggerated his statement.
        The printer perceiving the delicacy of his situation appeared anxious to acquit himself of any hostility towards Mr Clarke, and by a clumsy attempt at extenuation, developed the detestable principles which govern the federal presses. “He knew nothing of the truth or falshood of the charge against him; he did not wish to injure Mr Clarke; his object was to get at Jefferson and Madison”!
        Mr Clarke having determined to prosecute both the alleged author and the printer to the utmost rigor of the law, is advised by his Counsel that it is essential to ascertain whether the letter referred to in the piece Signed “Americanus” was or was not received by you. Will you therefore my dear Sir, have the goodness to state that fact in such way as you may deem proper, and oblige your respectful and Obdt friend
        
          W Jones
        
      